United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1975
                        ___________________________

                                    Susan Reindl

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                 Hartford Life and Accident Insurance Company

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                           Submitted: January 16, 2013
                             Filed: February 5, 2013
                                 ____________

Before BYE, MELLOY, and SMITH, Circuit Judges.
                           ____________

BYE, Circuit Judge.

      Susan Reindl brought this action pursuant to 29 U.S.C. § 1132(a)(1)(B)
claiming Hartford Life and Accident Insurance Company (Hartford) wrongfully
terminated her long-term disability benefits under an employee welfare benefit plan
governed by the Employee Retirement Income Security Act of 1974 (ERISA), 29
U.S.C. §§ 1001-1461. The district court1 granted summary judgment in favor of
Hartford after concluding Reindl failed to exhaust her administrative remedies
because she did not file a timely administrative appeal. We affirm.

                                          I

       Reindl participated in an employee welfare benefit plan administered by
Hartford during her employment with RKM Enterprises, LLC. Reindl stopped
working in April 2005 due to physical impairments. She successfully applied for
long-term disability benefits under Hartford's plan and began receiving benefits.
Hartford later reassessed Reindl's physical condition, however, and decided she was
not totally disabled and could perform sedentary work. As a result, Hartford
terminated Reindl's disability benefits on November 25, 2008. The letter Hartford
sent to Reindl informed her she had 180 days to file an administrative appeal,2 and
further informed her an appeal was to be addressed to Hartford's Claim Appeal Unit
in Hartford, Connecticut.

      Reindl sought the services of a lawyer to challenge the termination of her
benefits. On December 12, 2008, Reindl's lawyer sent a letter to Hartford's Benefits
Management Services in Bloomington, Minnesota, which stated the following:

           I have been retained to assist the above-named individual in her
      Long Term Disability (LTD) benefits.


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
      2
       Hartford's plan purported to limit the time to appeal a termination of benefits
to a 60-day period, but federal regulations provide claimants of group health plans
with "at least 180 days following receipt of a notification of an adverse benefit
determination within which to appeal the determination." 29 C.F.R. § 2560.503-
1(h)(3)(i).

                                         -2-
            This letter is to request a copy of any and all medical records you
      may have in your file on my client. Also, copies of any other documents
      you might have regarding my client's medical condition would be
      helpful.

             I have enclosed a HIPPA signed by my client to enable you to
      release copies of these records to me.

            We will be reviewing the records and obtaining additional medical
      information for my client's appeal of the decision to terminate her Long
      Term Disability (LTD) benefits.

              Thank you for your help in this matter.

App. at 66.

       Hartford forwarded Reindl's medical records to the lawyer in February 2009.
On July 8, 2009, more than 180 days after Reindl's benefits had been terminated, the
lawyer sent a letter to Hartford's Claim Appeal Unit in Hartford, Connecticut. The
letter stated it was enclosing "the additional written comments, documents and
information relating to the appeal of my client, Susan Reindl's, denial of her Long
Term Disability benefits beyond November 24, 2008." Id. at 57. The letter also
expressed Reindl's disagreement with Hartford's termination decision, and concluded
by stating, "I would appreciate your reversal of the decision to terminate [Reindl's]
long term disability as soon as possible." Id. at 58.

      Hartford construed the letter sent to Hartford's Claim Appeal Unit as Reindl's
administrative appeal. On August 6, 2009, Hartford sent a letter to the lawyer stating
the appeal had not been received within the "180 days from the date you received your
claim denial." Id. at 59. Hartford further stated Reindl's administrative record had
been closed and finalized on the date the time period to appeal had expired (May 28,
2009), and as a result Reindl "has no rights under this Policy to appeal the previous
decision." Id.

                                         -3-
       Reindl subsequently filed this action in federal district court challenging
Hartford's termination of her long-term disability benefits. Hartford filed a motion to
dismiss based on Reindl's failure to file a timely administrative appeal. In response,
Reindl contended she had timely perfected her administrative appeal via the letter sent
to Hartford's Benefit Management Services in Bloomington, Minnesota, in December
2008, rather than the letter sent to Hartford's Claim Appeal Unit in July 2009.
Hartford countered as to the December 2008 letter not having constituted an appeal
but being merely a request for documentary information Reindl's lawyer sought to
review before determining whether to file a future appeal. The district court converted
Hartford's motion to dismiss into a motion for summary judgment after noting both
parties had submitted documents outside the pleadings and determining "both parties
have had a reasonable opportunity to present all the material that is pertinent to the
motion[.]" Reindl v. Hartford Life & Accident Ins. Co., 861 F. Supp. 2d 997, 998
(E.D. Mo. 2012). The district court then granted the motion for summary judgment,
concluding Reindl had not filed a timely administrative appeal because it was
reasonable for Hartford to conclude the December 2008 letter was only a request for
records and not the administrative appeal itself. Id. at 1002-03. Reindl filed a timely
appeal of the district court's decision to this court.

                                            II

       "We review de novo the district court's summary judgment ruling and whether
the district court applied the appropriate standard of review to the administrator's
decision." Wakkinen v. UNUM Life Ins. Co. of Am., 531 F.3d 575, 580 (8th Cir.
2008) (internal citations omitted).3


      3
       We reject Reindl's claim the district court committed reversible error when it
converted the motion to dismiss into a motion for summary judgment without giving
the parties notice. A district court's failure to give formal notice that it is converting
a motion to dismiss into a motion for summary judgment is harmless when the non-
moving party has an adequate opportunity to respond and there is no showing that any

                                           -4-
       As the district court noted, a timely administrative appeal is a prerequisite to
filing an action in federal court challenging the denial of benefits under a plan
governed by ERISA. Angevine v. Anheuser-Busch Cos. Pension Plan, 646 F.3d 1034,
1037 (8th Cir. 2011).4 Hartford ultimately denied benefits by concluding Reindl
failed to file a timely administrative appeal. Because the plan granted Hartford
discretion to determine eligibility for benefits, its decision that Reindl failed to file a
timely administrative appeal is reviewed for an abuse of discretion. Tillery v.
Hoffman Enclosures, Inc., 280 F.3d 1192, 1197 (8th Cir. 2002); see also Edwards v.
Briggs & Stratton Ret. Plan, 639 F.3d 355, 361, 363-64 (7th Cir. 2011) (applying the
deferential abuse-of-discretion standard of review to the issue whether a plan
participant's letters could be construed as a timely administrative appeal in a case
where the plan gave the administrator the discretion to determine eligibility for
benefits). Stated another way, the issue is whether Hartford's determination that the
December 2008 letter did not constitute an appeal is reasonable, even if "a different,
reasonable interpretation could have been made." Ratliff v. Jefferson Pilot Fin. Ins.
Co., 489 F.3d 343, 348 (8th Cir. 2007) (internal quotation marks omitted).

      We conclude Hartford's determination regarding the December 2008 letter was
reasonable. Hartford's termination letter instructed Reindl to file an appeal with
Hartford's Claim Appeal Unit in Hartford, Connecticut. The December 2008 letter
was sent instead to Hartford's Benefit Management Services in Bloomington,
Minnesota. In addition, Hartford's termination letter stated any appeal of the
termination "should clearly outline your position and any issues or comments you
have in connection with your claim and our decision to deny your request for benefits



material facts were disputed or missing from the record, as was the case here. See
Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012).
      4
        There are two exceptions to this exhaustion requirement: (1) when there is no
administrative remedy; or (2) when pursuing the administrative remedy would be
futile. Angevine, 646 F.3d at 1037. Neither of the exceptions apply here.

                                           -5-
under the Policy," app. at 56, something the December 2008 letter did not do. Instead,
the December 2008 letter merely stated its purpose was "to request a copy of any and
all medical records you may have in your file on my client." Id. at 66. The December
2008 letter's only reference to an appeal used the future tense when it stated "[w]e will
be reviewing the records and obtaining additional medical information for my client's
appeal[.]" Id.

      Under these circumstances, Hartford reasonably could have construed the
December 2008 letter to be merely a request for documents Reindl's lawyer sought to
review before determining whether to file an appeal in the future. See Midgett v.
Washington Grp. Int'l Long Term Disability Plan, 561 F.3d 887, 897 (8th Cir. 2009)
("The requirement that the plan administrator's decision be reasonable should be read
to mean that a decision is reasonable if a reasonable person could have reached a
similar decision, given the evidence before him, not that a reasonable person would
have reached that decision.") (citation omitted).

                                           III

      We affirm the judgment of the district court.
                      ______________________________




                                          -6-